DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of the species “lung transplant” in the reply filed on 2 November 2021 is acknowledged. However, the requirement to elect a species has been withdrawn since it is no longer considered burdensome to examine all such species in a single application after reviewing the prior art.

Priority
The instant application, U.S. Application Number 16/023,010, filed 29 June 2018 claims priority as a continuation of U.S. Application Number 15/709,719, filed 20 September 2017 (now U.S. Patent 11,214,793), which is a continuation of U.S. Application Number 15/061,827, filed for March 2016 (now U.S. Patent #9,809,813), which is a continuation of U.S. Application Number 14/243,875, filed 2 April 2014, which is a continuation of U.S. Application Number 12/794,507, filed 4 June 2010, which claims priority from provisional application 61/220,344, filed 25 June 2009.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. None of the cited priority applications appear to disclose a mixed lymphocyte reaction (MLR). None of the cited priority applications appear to disclose comparing the frequencies of donor reactive T-cell clones in pre-and post-transplant samples to determine whether immune reconstitution is occurring in the subject having a transplant. None of the cited priority applications appear to disclose doing so with regard to an organ transplant. Should applicant disagree, applicant is invited to point with particularity by application, page and line number where support for these concepts exist in prior applications, including the earliest non-provisional and Provisional applications. However, in the lack of any such indication where support exists for these concepts and prior applications, priority to such applications is denied, and the claims of the instant invention are accorded the filing date of the instant application, which is 29 June 2018.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claim 1 is directed to a method of providing diagnostic assessment of immunocompetence in a solid organ transplant recipient undergoing immune suppressive therapy, comprising: (a) identifying adaptive receptor T-cell clones in the recipient in an in vitro mixed lymphocyte reaction (MLR); (b) determining the frequency of said donor reactive T-cell clones identified in step (a) in a pre-transplant sample from the subject; (c) determining the frequency of said donor reactive T-cell clones identified in step (a) in a post-transplant sample from the subject; (d) comparing the frequencies of said donor reactive T-cell clones in said pre- and post- transplant samples; and, (e) determining that immune reconstitution is occurring in the subject when the number of unique adaptive immune receptor sequences is statistically significantly increased in the post- transplant sample compared to the pre-transplant sample, or determining that immune reconstitution is not occurring when the number of unique adaptive immune receptor sequences is statistically significantly similar or decreasing in the post-transplant sample compared to the pre-transplant sample.
Claim 1 that recites numerous judicial exceptions: 
“identifying” adaptive receptor T-cell clones;
“determining” the frequency of donor reactive T-cell clones is another
“comparing” frequencies of donor reactive T-cell clones in pre- and post- transplant samples; 
“determining” that immune reconstitution is occurring in the subject when the number of unique adaptive immune receptor sequences is statistically significantly increased in the post- transplant sample compared to the pre-transplant sample, or 
Per the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7, 2019 (84 Fed. Reg. 50), if a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Each of the dotted steps referred to above are considered to embrace comprise an abstract idea/mental process. 
The “identifying” step can literally be met by the practitioner merely observing a positive result in a mixed lymphocyte reaction (MLR); 
The two “determining” steps may be met using a simple calculation with pen and paper by dividing the number of donor reactive T-cell clones by the total number of T-cell clones in a sample. This mental step may be performed by the practitioner using quantitative T-cell clone data obtained by another, since the claim does not actually require any steps related to quantifying donor reactive T-cell clones. It is noted that “identifying” is not the same as “quantifying”;
“Comparing” the frequencies of donor reactive T-cell clones in pre- and post-transplant samples is a mental step on its face, and can be met by the practitioner merely observing any difference or similarity between the frequencies of donor reactive T-cell clones in pre- and post-transplant samples;
most critically, the final “determining” step as to whether immune reconstitution occurs may be met by simply noting the number of unique adaptive immune receptor sequences in pre- and post-transplant samples.
With regard to claim 1: These judicial exceptions recited in claim 1 are not integrated into a practical application because the only outcome of each abstract/mental process step recited in claim 1 is another abstract/mental process. Identifying leads to determining, determining leads to further determining, which leads to comparing, and finally to a determining step. Other than counting and performing a comparison of calculated frequencies, the calculation of which may be done with pen and paper and the comparison of which is purely mental, each step is recited at a sufficiently high level that each may be read as being accomplishable using purely mental means. Thus, the claim(s) to not result in a practical application since there are no recited actionable and concrete steps resulting from their practice. Furthermore, there is nothing about claim 1 that includes additional elements that are sufficient to amount to significantly more than the judicial exception since the invention as claimed does not introduce or recite any step of compositions that is beyond that which is well understood, routine and conventional.
With regard to claims 4 and 5: Claim 4 recites a method of claim 1, wherein immune reconstitution is determined to be occurring and the diversity in the post-transplant sample comprises TCR CDR3 gene sequences with at least a 5-fold higher frequency in the compared to the TCR CDR3 gene sequence population in the pre- transplant sample, and claim 5 recites the method of claim 1, wherein the elected organ transplant is a lung or other organ transplant.
Claims 4 and 5 do not integrate the limitations of claim 1 into a practical application, since nothing in either claims 4 or 5 necessarily leads to an actionable and concrete set of steps resulting from the practice of the invention of these claims. Furthermore, there is nothing about these claims that includes additional elements that are sufficient to amount to significantly more 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-5 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Morris et al. (“Morris”; Transplantation 2015, 7(272)1-12).
The invention of claims 1, 4 and 5 is relied upon as discussed above.
Regarding claims 2 and 3: Claim 2 recites the claim recites the method of claim 1, wherein immune reconstitution is determined to be occurring, further comprising actively modifying treatment by reducing administration of immunoreconstitutive therapy to the recipient. Claim 3 recites the method of claim 1, wherein immune reconstitution is determined to not be occurring, further comprising actively modifying treatment to withdraw immunosuppressive therapy to the recipient.
Morris teaches performing a mixed lymphocyte reaction on an allostimulated population. MLR responders were labeled and sorted by FACS 2 separate various T-cell fractions, followed rd full paragraph down, which broadly anticipates the requirements of claims 2 and 3 to adjust treatment depending on whether or not immune reconstitution is occurring. Morris discusses T-cell diversity in figure 6. The invention is thus anticipated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/            Primary Examiner, Art Unit 1633